]ia          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                01/13/2022



                                                                                            Case Number: PR 22-0004



                                        PR 22-0004
                                                                             FILED
                                                                              JAN 13 2022      ciurt
                                                                            5  wen Oreenw 000C
                                                                                 o f Supreme
 IN RE THE PETITION OF                                                    ni ric
                                                                             o
                                                                      O RDeEtir of ' 1' 8"
 MICHAEL SCHNEIDER




       Michael Schneider has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since March 2021.
       IT IS ORDERED that upon payrnent of the appropriate fees to the State Bar of
 Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
 Bar of Montana.
       DATED this           ay of January, 2022.

                                                   For the Court,




                                                                    Chief Justice